DETAILED ACTION
Claims 1-2, 4-11, 13-14, 17-20, 22 and 35-39 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on October 22, 2020 has been entered.
Claims 1-2, 4-11, 13-14, 17-20, 22 and 35-39 are pending. Claims 30-34 are cancelled. Claims 35-39 are newly added. Claims 1, 5, 17-20 and 22 are amended. 
 Applicant’s arguments, filed October 22, 2020, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election and Election by Original Presentation
Applicant is reminded of his elections of (i) atorvastatin, or a salt thereof, as the single disclosed species of statin, (ii) eye drop as the single disclosed species of local administration, and (iii) early stage of age-related macular degeneration (AMD) as the single disclosed species of stage of AMD, as stated in the reply filed March 4, 2019, which are still in effect over the claims.
In the reply filed March 4, 2019, Applicant originally elected “anti-inflammatory agents” as the single disclosed species of additional therapeutic agent to be administered in combination with the statin for the treatment of AMD (see, e.g., original claims 27-31). Applicant subsequently amended independent claim 1 in the claim listing filed October 3, 2019 to require administration of a statin (in this case, the originally elected species of atorvastatin) with “an apolipoprotein mimetic or a pharmaceutically acceptable salt thereof”, thereby effectively mooting the original election of “anti-inflammatory agents”. As 
In the reply filed October 22, 2020, Applicant has now subsequently amended independent claim 1 to require administration of a statin (in this case, the originally elected species of atorvastatin) with “an agent that preserves or improves the health of the endothelium and/or the blood flow of the vascular system of the eye”, and deletes the limitation directed to administration of “an apolipoprotein mimetic or a pharmaceutically acceptable salt thereof” as previously presented and examined. As a result, examination will further proceed based upon Applicant’s original election of statin, manner of local administration, stage of AMD and the additional administration of “an agent that preserves or improves the health of the endothelium and/or the blood flow of the vascular system of the eye” as the additional therapeutic agent to be administered in combination with the statin, as specified in claim 1 of the October 22, 2020 reply. 
Applicant’s claim listing filed October 22, 2020 also now seeks the addition of newly added claims 36-39, directed to a pharmaceutical composition comprising a statin and an agent that preserves or improves the health of the endothelium and/or the blood flow of the vascular system of the eye, and one or more pharmaceutically acceptable carriers or excipients.
MPEP §819 states, “The general policy of the Office is not to permit the Applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter”. 
	Applicant’s original claims filed July 2, 2018 were directly solely to a process of use – specifically, a method of treating AMD comprising administering locally a therapeutically effective amount of a statin or a pharmaceutically acceptable salt thereof to, into, in or around the eye of a subject in need of treatment. As such, Applicant’s original claims directed to this process of use were constructively elected for examination and action was given in the following Office Actions on this elected invention.
	Newly added claims 36-39 are directed to an invention that is independent or distinct from the invention originally presented and claimed for the following reasons: claims 36-39 are directed to a 
	As Applicant’s invention directed to the process of use was constructively elected for prosecution on the merits, newly added claims 36-39 are properly withdrawn from consideration as being directed to an independent or distinct, and non-elected, invention. See 37 C.F.R. §1.142(b) and MPEP §821.03.
	Accordingly, instant claims 11, 13, 18-19, 22 and 36-39 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected species and inventions.
Instant claims 1-2, 4-10, 14, 17, 20 and 35 are - or remain - drawn to the elected species as detailed above and such claims are herein acted on the merits infra.

Discussion with Applicant’s Representative Held October 7, 2020
	In the submission filed October 22, 2020, Applicant states that “[t]he Applicant’s representative Tam Dinh discussed the amendment to claim 1 with the Examiner in a phone conversation on October 7, 2020” (Remarks, p.6). 
	For clarity of the record, it is noted that Applicant’s representative Tam Dinh contacted the undersigned Examiner initially on October 1, 2020 to discuss the claims in the instant application. As Applicant’s representative Tam Dinh was not an attorney or agent of record in the instant application at that time, Examiner Royds Draper indicated that a discussion of the merits of the instant application could only be held in the presence of an attorney or agent currently of record in the instant application. Subsequent to this telephone conversation, Applicant’s representative Robert Hansen filed an 

Status of the Rejections Set Forth in the June 22, 2020 Final Office Action
	The rejection of claims 32-34 under 35 U.S.C. §103 as being unpatentable over Sharif (U.S. Patent Application Publication No. 2006/0121039 A1; 2006) in view of Schwartz et al. (U.S. Patent Application Publication No. 2004/0266663 A1; 2004) and Gale et al. (U.S. Patent Application Publication No. 2003/0065020 A1; 2003), citing to Lloyd (“How Many Drops Are in That Eyedrop Bottle?”, WebMD, Published Online September 28, 2007) as evidence, as applied to claims 1, 2, 4-10, 14, 17, 20 and 30-31, further in view of Anantharamaiah et al. (WO 2009/100348 A1; 2009), as set forth at p.7-11 of the previous Office Action dated June 22, 2020, is now hereby withdrawn in view of Applicant’s cancellation of claims 32-34. 
WebMD, Published Online September 28, 2007), as set forth at p.11-12 of the previous Office Action dated June 22, 2020, is now hereby withdrawn in view of the maturation of the ‘432 claims into U.S. Patent No. 10,905,770 B2.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1, 2, 4-10, 14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, there is insufficient antecedent basis for the terms “the health of the endothelium” or “the blood flow of the vascular system of the eye” as recited in claim 1. Also, it is unclear if “an agent that preserves or improves the health of the endothelium” intends to refer specifically to “the health of the endothelium” of “the eye”, or any endothelium. Clarification is required. As claims 2, 4-10, 14, 17 and 20 do not remedy this ambiguity in claim 1, they must also be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1, 2, 4-10, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharif (U.S. Patent Application Publication No. 2006/0121039 A1; 2006) in view of Schwartz et al. (U.S. Patent Application Publication No. 2004/0266663 A1; 2004) and Gale et al. (U.S. Patent Application Publication No. 2003/0065020 A1; 2003), 
citing to Lloyd (“How Many Drops Are in That Eyedrop Bottle?”, WebMD, Published Online September 28, 2007) as evidence, 
each already of record, for the reasons of record set forth at p.4-7 of the previous Office Action dated June 22, 2020, of which said reasons are herein incorporated by reference.
Applicant’s cancellation of claims 30-31 necessitates the removal of such claims from the statement of the rejection above. 

At p.135, para.4 of the as-filed specification, Applicant defines “agents that maintain or improve the health of the endothelium and/or the blood flow of the vascular system of the eye” to include, e.g., “an agent that inhibits endothelial inflammatory and/or oxidative events”, such as “an apoA-I mimetic”.
As previously established in the grounds for rejection, Schwartz et al. teaches a method of treating AMD by regulating pathogenic mechanisms similar to atherosclerosis by administering an apolipoprotein A1 (ApoA-I) mimetic peptide to reduce the lipid content of the retinal pigment epithelium (RPE) and/or Bruch’s membrane by increasing reverse cholesterol transport (abstract; p.1, para.[0002]; p.2, para.[0013]-[0014]; p.2, para.[0016]-p.4, para.[0018]; p.4, para.[0056]). Schwartz et al. teaches that this effect of reducing lipid accumulation in the RPE is beneficial because lipid deposition reduces hydraulic conductivity and macromolecular permeability in Bruch’s membrane, which causes the RPE to respond by producing angiogenic factors (e.g., vascular endothelial growth factor, or VEGF) that promote choroidal neovascularization (p.1, para.[0003]). 
The ApoA-I mimetic peptide of Schwartz et al., therefore, constitutes “an agent that preserves or improves the health of the endothelium” of the eye as instantly claimed, as defined by Applicant’s as-filed specification (p.135, para.4, above). Such interpretation is also further supported by the fact that mitigating production of angiogenic factors, such as VEGF, via this ApoA-I mimetic peptide necessarily preserves or improves the health of the endothelium in the eye by inhibiting detrimental neovascularization that results from VEGF production (and which contributes to subsequent vision loss).
In light of the fact that Applicant’s amendment to claim 1 (and subsequent clarifying amendments to claims 5, 17 and 20 to comport with the newly amended language of claim 1) does not actually change the scope of the instant claims to patentably exclude the ApoA-I mimetic peptide of Schwartz et al. as the “agent that preserves or improves the health of the endothelium” of the eye, Applicant’s amended claim 1 – as well as amended dependent claims 5, 17 and 20 – remains properly included in the instant rejection for the reasons already set forth in the record (which are incorporated by reference, but not repeated herein in the interest of brevity in the record).
Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[t]he Applicant respectfully disagrees” with the proffered rejection, urging that “[t]he cited references do not render any one of the claims under examination obvious at least because none of the cited references discloses the use of an agent that preserves or improves the health of the endothelium and/or the blood flow of the vascular system of the eye to treat AMD”, and requests “withdrawal of both obviousness rejections” (Remarks, p.6-7).
The arguments have been fully and carefully considered, but are not found persuasive. 
As an initial matter, Applicant should note that the rejection of claims 32-34 under 35 U.S.C. §103 as being unpatentable over Sharif (U.S. Patent Application Publication No. 2006/0121039 A1; 2006) in view of Schwartz et al. (U.S. Patent Application Publication No. 2004/0266663 A1; 2004) and Gale et al. (U.S. Patent Application Publication No. 2003/0065020 A1; 2003), citing to Lloyd (“How Many Drops Are in That Eyedrop Bottle?”, WebMD, Published Online September 28, 2007) as evidence, as applied to claims 1, 2, 4-10, 14, 17, 20 and 30-31, further in view of Anantharamaiah et al. (WO 2009/100348 A1; 2009), as set forth at p.7-11 of the previous Office Action dated June 22, 2020, is now withdrawn in view of the cancellation of instant claims 32-34.
Insofar as Applicant’s remarks apply to the remaining and maintained obviousness rejection of claims 1, 2, 4-10, 14, 17 and 20 under 35 U.S.C. §103 as being unpatentable over Sharif (U.S. Patent Application Publication No. 2006/0121039 A1; 2006) in view of Schwartz et al. (U.S. Patent Application Publication No. 2004/0266663 A1; 2004) and Gale et al. (U.S. Patent Application Publication No. 2003/0065020 A1; 2003), citing to Lloyd (“How Many Drops Are in That Eyedrop Bottle?”, WebMD, Published Online September 28, 2007) as evidence, the remarks are considered infra.
Applicant’s contention that “none of the cited references discloses the use of an agent that preserves or improves the health of the endothelium and/or the blood flow of the vascular system of the eye to treat AMD” is not a point well taken. As set forth above, Schwartz et al. teaches a method of treating AMD by regulating pathogenic mechanisms similar to atherosclerosis by administering an ApoA-I mimetic peptide to reduce the lipid content of the RPE and/or Bruch’s membrane by increasing reverse cholesterol transport (abstract; p.1, para.[0002]; p.2, para.[0013]-[0014]; p.2, para.[0016]-p.4, para.[0018]; prima facie obviousness do, in fact, clearly address the embodiment in which the statin therapy of Sharif et al. is combined with “an agent that preserves or improves the health of the endothelium and/or the blood flow of the vascular system of the eye to treat AMD” – in this case, Schwartz’s ApoA-I mimetic peptide.
For these reasons supra, rejection of claims 1, 2, 4-10, 14, 17 and 20 is proper. 

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 2, 4-10, 14, 17, 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sharif (U.S. Patent Application Publication No. 2006/0121039 A1; 2006) in view of Ophthalmic Res, 2014; 52:107-115), 
citing to Lloyd (“How Many Drops Are in That Eyedrop Bottle?”, WebMD, Published Online September 28, 2007) as evidence.
Sharif teaches a method for treating AMD by sequestering and/or degrading amyloid proteins and/or drusen in ocular tissue in the back of the eye, specifically the Bruch’s membrane, outer retina, macula and sub-retinal space (p.1, para.[0009]). Sharif teaches that the agent for use in this method is preferably a small molecule compound, including a statin, e.g., atorvastatin (p.2, para.[0010]-[0011]; p.3, para.[0020]). Sharif teaches that the compound is incorporated into an ophthalmic formulation for delivery to the eye, e.g., topically (p.3, para.[0024]). Sharif teaches that the compound may be combined with ophthalmologically acceptable preservatives, surfactants, viscosity enhancers, penetration enhancers, buffers, sodium chloride, and water to form an aqueous, sterile ophthalmic suspension or solution (p.3, para.[0024]). Sharif teaches that the topical ophthalmic suspension or solution has a pH of about 4-8, and that the compound is normally contained in the formulation in an amount of 0.01-5% by weight, most preferably in an amount of 0.1-1.0% by weight (p.3, para.[0025]). Sharif teaches that topical application of 1-2 drops of the formulation delivered to the surface of the eye 1-4 times per day would be suitable according to the discretion of a skilled clinician (p.3, para.[0025]). Sharif exemplifies a 1% suspension for topical ocular application of an amyloid or drusen production inhibitor, which contains 1% w/v of the amyloid or drusen inhibitor, as well as a viscosity modifier (0.5% w/v; hydroxypropyl methylcellulose), a buffering agent (0.2% w/v; dibasic sodium phosphate), a tonicity agent (0.75% w/v; sodium chloride), a chelating agent (0.01% w/v; disodium EDTA), a wetting agent (0.05% w/v; polysorbate 80), a preservative (0.01% w/v; benzalkonium chloride), pH adjusters (q.s. pH; sodium hydroxide and hydrochloric acid), and purified water (q.s. to 100%) (Ex.1, p.4, para.[0027]).
Sharif differs from the instant claims only insofar as it does not explicitly exemplify the use of atorvastatin as the amyloid or drusen production inhibitor (claims 1, 2, 4), or explicitly teach (i) local administration of a therapeutically effective amount of an agent that “preserves or improves” the blood flow of the vascular system of the eye to the AMD subject (claim 1), particularly a vasodilator (claim 35), 
Gale et al. teaches a method of treating AMD in a patient comprising administering to the patient an HMG-CoA reductase inhibitor, wherein the HMG-CoA reductase inhibitor is preferably a statin, more preferably a statin such as, e.g., atorvastatin (commercially available as LIPITOR) (p.1, para.[0008], p.1, para.[0012]; p.2, para.[0021]; p.8, para.[0104]-[0105]). Gale et al. teaches that, preferably, the AMD to be treated is early macular degeneration and that treatment according to the invention preferably decreases the incidence or progression of macular degeneration in the patient (p.2, para.[0017]). Gale et al. teaches that symptoms which may be reduced or eliminated include, e.g., progression of small drusen to large drusen, progression of small drusen to confluent drusen, etc. (p.2, para.[0025]). Gale et al. teaches that the HMG-CoA reductase inhibitor is preferably administered to a patient as soon as, or shortly after, signs of early disease for the purpose of preventing (or to prevent further) sight loss (p.3, para.[0030]). Gale et al. defines the early stage of macular degeneration as soft, indistinct, or reticular drusen, and RPE degeneration (Table 1, p.6; p.6, para.[0078]). Gale et al. teaches that the HMG-CoA reductase inhibitor may be administered in any suitable manner, including topically (p.9, para.[0117]). Gale et al. teaches that topically administered pharmaceutical compositions include solutions or suspensions, and that typical pharmaceutically acceptable carriers for this purpose include, e.g., water, mixtures of water and water-miscible solvents such as lower alkanols or vegetable oils, and water soluble ophthalmologically acceptable non-toxic polymers (such as cellulose derivatives, e.g., methyl cellulose) (p.10, para.[0126]). 
Querques et al. teaches that choroidal blood flow decreases with age due to a decrease in choriocapillaris diameter and density, and that decreased choroidal blood flow correlates positively with increased risk of choroidal neovascularization (col.2, para.3, p.111). Querques et al. teaches that the administration of vasodilators may be used to improve choroidal blood flow in AMD and delay progression to non-exudative and exudative manifestations that occur in late AMD (col.2, para.3, p.111). Querques et al. teaches that topical administration of MC-1101 eye drops was safe and well-tolerated in human subjects, and was effective to increase choroidal blood volume and velocity in treated AMD eyes by 
Lloyd evidences that the volume of a standard eye drop is 0.05 mL (p.1). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in employing atorvastatin as the amyloid/drusen inhibitor of the exemplified 1% (w/v) topical ocular suspension of Sharif because Sharif clearly suggests atorvastatin as a suitable small molecule compound for use as the amyloid and/or drusen inhibitor of the topical ophthalmic formulation. The use, therefore, of atorvastatin as the amyloid/drusen inhibitor of the exemplified 1% (w/v) topical ocular suspension would have been prima facie obvious to the ordinarily skilled artisan at the time of the invention because Sharif teaches that the disclosed amyloid and/or drusen inhibitors, of which atorvastatin was explicitly named, were functionally equivalent as the inhibitor of the topical ophthalmic formulation. The selection, then, of any one of these inhibitors would have been well within the purview of the skilled artisan, said artisan recognizing that any one of the disclosed inhibitors would have been appropriately selected for incorporation into the exemplified 1% (w/v) topical ocular suspension of Sharif based upon this functional equivalency. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining atorvastatin for topical ocular application in the treatment of AMD as taught by Sharif with the topical vasodilator MC-1101 for the treatment of AMD as taught by Querques et al. because each was known to have efficacy in the treatment of AMD, particularly when topically administered via eye drop. The skilled artisan would have been motivated to make such a combination for topical ocular application, particularly via eye drop, because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966). 
Using the 1% (w/v) topical ocular suspension exemplified by Sharif:
(i) 1% (w/v) atorvastatin is equivalent to 1 g atorvastatin per 100 mL of suspension;
(ii) [(1 g atorvastatin)/100 mL suspension] * (1 mL suspension) = 0.01 g atorvastatin/1 mL suspension;
(iii) [(0.01 g atorvastatin)/1 mL suspension] * (1000 mg/1 g) = 10 mg atorvastatin/1 mL suspension; and
(iv) (10 mg atorvastatin/1 mL suspension) * (0.05 mL per eye drop, as evidenced by Lloyd) = 0.5 mg atorvastatin administered per eye drop.
The dose of 0.5 mg atorvastatin per eye drop is equivalent to 500 g atorvastatin per eye drop [(0.5 mg atorvastatin/eye drop) * (1000 g/1 mg) = 500 g atorvastatin/eye drop], thereby meeting Applicant’s limitation directed to local administration of the atorvastatin in a dose of 500 g per administration in instant claim 6.
Sharif teaches that the topical formulations are administered as 1 or 2 drops to the surface of the eye 1-4 times per day, as discussed above. Therefore, at minimum, Sharif suggests the topical application of one drop to the surface of the eye once daily, which is equivalent to:
(0.5 mg atorvastatin per eye drop) * (1 eye drop/day) = 0.5 mg atorvastatin per day.
Accordingly:

(b) local administration of the eye drop in this manner over a period of about 6 months (180 days, using 30 days per month) would be equivalent to 90 mg total atorvastatin administered over a period of about 6 months [(0.5 mg atorvastatin/day) * 180 days = 90 mg], thereby meeting the limitations of Applicant’s instant claim 8. 
Applicant fails to expressly define what constitutes “the entire treatment with the statin” as recited in instant claim 9. As such, administration of 15 mg total atorvastatin over a 1 month period, or 90 mg total atorvastatin over a 6 month period, is understood to meet Applicant’s instant claim 9. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the atorvastatin therapy of Sharif with the MC-1101 vasodilator therapy of Querques et al. to a subject with AMD for treating the same over a period of about 6-12 months, 12-18 months, 18-24 months, 2-3 years or longer because the skilled artisan would have recognized the chronic nature of such condition and its potential to worsen over time without therapeutic intervention to inhibit progression of the disease. The skilled artisan, therefore, would have found it prima facie obvious to continue administration of the atorvastatin and vasodilator therapy virtually indefinitely, for the duration of the patient’s remaining life, in order to inhibit progression of AMD and mitigate the degeneration associated with disease progression, as well as to delay development of later stages of AMD that ultimately lead to vision loss. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in administering Sharif’s therapy as combined with Querques et al. above to a subject with early stage AMD because Gale et al. teaches the administration of a statin therapy, such as atorvastatin, for the treatment of early stage AMD. The skilled artisan would have been motivated to do so because Gale et al. teaches that atorvastatin therapy was effective to prevent (or to prevent further) vision loss by reducing or eliminating progression of small drusen to large drusen and small drusen to confluent drusen, thereby mitigating progression of macular degeneration and prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt Sharif’s method of treating AMD via administration of atorvastatin as modified by Querques et al. to further incorporate MC-1101 vasodilator specifically for the treatment of a subject with early stage AMD to inhibit progression of the disease and to mitigate symptoms and vision loss associated with the same.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-2, 4-10, 14, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,568,766 in view of Sharif (U.S. Patent Application Publication No. 2006/0121039 A1; 2006) and Gale et al. (U.S. Patent Application Publication No. 2003/0065020 A1; 2003), citing to Lloyd (“How Many Drops Are in That Eyedrop Bottle?”, WebMD, Published Online September 28, 2007) as evidence, each already of record, for the reasons of record set . 
Applicant’s cancellation of claims 30-31 necessitates the removal of such claims from the statement of the rejection above. 
Newly amended claim 1 now requires the further administration of “an agent that preserves or improves the health of the endothelium”.
In the ‘766 disclosure, the patentee identified the peptide “4F” of patent claim 2 as an ApoA-I mimetic peptide (col.3, l.66-col.4, l.5). Also in the ‘766 disclosure, the patentee defines the peptide “4F” as including variations thereof, specifically, L-4F (in which all residues are L-form amino acids), or D-4F (in which one or more residues are D-form amino acids), or in which the direction of the sequence is reversed (e.g., Rev-D-4F) (col.35, l.47-50; col.36, l.66-col.37, l.14). 
At p.135, para.4 of the as-filed specification, Applicant defines “agents that maintain or improve the health of the endothelium and/or the blood flow of the vascular system of the eye” as including, e.g., “an agent that inhibits endothelial inflammatory and/or oxidative events”, such as “an apoA-I mimetic such as Rev-D-4F”.
Accordingly, the 4F peptide of the ‘766 patent claims – which clearly constitutes an ApoA-I mimetic peptide and is further defined as including reverse forms thereof (such as Rev-D-4F) - clearly constitutes “an agent that preserves or improves the health of the endothelium” of the eye as instantly claimed and defined by Applicant.
In light of the fact that Applicant’s amendment to claim 1 (and subsequent clarifying amendments to claims 5, 17 and 20 to comport with the newly amended language of claim 1) does not actually change the scope of the instant claims to patentably exclude the 4F peptide of the ‘766 claims as the “agent that preserves or improves the health of the endothelium” of the eye, Applicant’s amended claim 1 (as well as amended dependent claims 5, 17 and 20) remains properly included in the instant rejection for the reasons already set forth in the record, which are incorporated by reference.


Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[n]one of the claims under examination recites an apolipoprotein mimetic” and “requests withdrawal of the NDP rejection over US Pat. 8,568,766” (Remarks, p.7).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant should note that the instant claims now recite “an agent that preserves or improves the health of the endothelium” of the eye, and removes the limitation directed to “an apolipoprotein mimetic or a pharmaceutically acceptable salt thereof”. However, as established above, the 4F peptide of the ‘766 claims – which clearly constitutes an ApoA-I mimetic peptide and includes reverse forms thereof, such as Rev-D-4F - constitutes “an agent that preserves or improves the health of the endothelium” of the eye as instantly claimed and defined by Applicant (see, e.g., p.135, para.4 of the as-filed specification). As a result, such provision in the ‘766 claims in view of the cited prior art teachings establishing the prima facie obviousness of combining this 4F peptide therapy of the ‘766 claims with atorvastatin for the treatment of AMD clearly establishes the instant claims as an obvious variant of the prior-issued ‘766 claims. 
For these reasons supra, rejection of claims 1-2, 4-10, 14, 17 and 20 is proper. 

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


each alternatively taken in view of Sharif (U.S. Patent Application Publication No. 2006/0121039 A1; 2006) and Gale et al. (U.S. Patent Application Publication No. 2003/0065020 A1; 2003), 
citing to Lloyd (“How Many Drops Are in That Eyedrop Bottle?”, WebMD, Published Online September 28, 2007) as evidence.
‘339 recites a transepithelial, transmembrane or transmucosal drug-delivery system comprising a therapeutic agent and cell-penetrating peptide, wherein the drug delivery system is capable of delivering the therapeutic agent into the eye, and further wherein the therapeutic agent is an ApoA-I mimetic peptide, e.g., 4F, in which such ApoA-I mimetic peptide has one or more D-amino acids and/or the reverse order of amino acid sequence (copending claims 23-24). ‘339 further recites a pharmaceutical composition comprising a therapeutic agent and cell-penetrating peptide, wherein the composition is formulated for administration to the eye, and further wherein the therapeutic agent is an ApoA-I mimetic peptide, e.g., 4F, in which such ApoA-I mimetic peptide has one or more D-amino acids and/or the reverse order of amino acid sequence (copending claims 30-31). ‘339 recites a method of treating an eye disorder comprising administering to a subject in need of such treatment a transepithelial, transmembrane or transmucosal drug-delivery system comprising a therapeutic agent and cell-penetrating peptide, wherein the drug delivery system is capable of delivering the therapeutic agent into the eye, and further wherein the therapeutic agent is an ApoA-I mimetic peptide, e.g., 4F, in which the ApoA-I mimetic peptide has one or more D-amino acids and/or reverse order of amino acid sequence (copending claims 36-37).
In the ‘339 disclosure, the applicant defines the “eye disorder” as, e.g., AMD (p.88, para.[00230]).
‘303 recites a method of treating AMD comprising administering to a subject in need of such treatment a therapeutically effective amount of an Apo mimetic locally to, into, in or around the eye at a dose from about 0.1 or 0.3 mg to about 1.5 mg per administration, or in a total dose from about 0.5 or 1 mg to about 10 mg over a period of about 6 months, wherein the Apo mimetic is an ApoA-I mimetic, specifically, the peptide 4F, more specifically the peptide L-4F or D-4F (copending claims 2-4). 

At p.135, para.4 of the as-filed specification, Applicant defines “agents that maintain or improve the health of the endothelium and/or the blood flow of the vascular system of the eye” as including, e.g., “an agent that inhibits endothelial inflammatory and/or oxidative events (e.g., an apoA-I mimetic such as Rev-D-4F)”. Accordingly, the ApoA-I mimetic peptide (and, more particularly, the D-4F and reverse form thereof) of the ‘339 or ‘303 claims constitutes “an agent that preserves or improves the health of the endothelium and/or the blood flow of the vascular system of the eye” as provided for in claim 1.
‘339 or ‘303 differs from the instant claims only insofar as it does not explicitly teach (i) the additional local administration of a therapeutically effective amount of a statin, particularly atorvastatin (claims 1, 2, 4), wherein the local administration is via eye drop (claim 5), (ii) local administration of atorvastatin in the recited amounts (claims 6-9), (iii) treatment for about 6-12 months, 12-18 months, 18-24 months, 2-3 years or longer (claim 17), or (iv) administration in the early stage of AMD (claim 20). 
Sharif teaches a method for treating AMD by sequestering and/or degrading amyloid proteins and/or drusen in ocular tissue in the back of the eye, specifically the Bruch’s membrane, outer retina, macula and sub-retinal space (p.1, para.[0009]). Sharif teaches that the agent for use in this method is preferably a small molecule compound, including a statin, e.g., atorvastatin (p.2, para.[0010]-[0011]; p.3, para.[0020]). Sharif teaches that the compound is incorporated into an ophthalmic formulation for delivery to the eye, e.g., topically (p.3, para.[0024]). Sharif teaches that the compound may be combined with ophthalmologically acceptable preservatives, surfactants, viscosity enhancers, penetration enhancers, buffers, sodium chloride, and water to form an aqueous, sterile ophthalmic suspension or solution (p.3, para.[0024]). Sharif teaches that the topical ophthalmic suspension or solution has a pH of about 4-8, and that the compound is normally contained in the formulation in an amount of 0.01-5% by weight, most preferably in an amount of 0.1-1.0% by weight (p.3, para.[0025]). Sharif teaches that topical application of 1-2 drops of the formulation delivered to the surface of the eye 1-4 times per day would be suitable according to the discretion of a skilled clinician (p.3, para.[0025]). Sharif exemplifies a 1% suspension for topical ocular application of an amyloid or drusen production inhibitor, which contains 1% w/v of the 
Gale et al. teaches a method of treating AMD in a patient comprising administering to the patient an HMG-CoA reductase inhibitor, wherein the HMG-CoA reductase inhibitor is preferably a statin, more preferably a statin such as, e.g., atorvastatin (commercially available as LIPITOR) (p.1, para.[0008], p.1, para.[0012]; p.2, para.[0021]; p.8, para.[0104]-[0105]). Gale et al. teaches that, preferably, the AMD to be treated is early macular degeneration and that treatment according to the invention preferably decreases the incidence or progression of macular degeneration in the patient (p.2, para.[0017]). Gale et al. teaches that symptoms which may be reduced or eliminated include, e.g., progression of small drusen to large drusen, progression of small drusen to confluent drusen, etc. (p.2, para.[0025]). Gale et al. teaches that the HMG-CoA reductase inhibitor is preferably administered to a patient as soon as, or shortly after, signs of early disease for the purpose of preventing (or to prevent further) sight loss (p.3, para.[0030]). Gale et al. defines the early stage of macular degeneration as soft, indistinct, or reticular drusen, and RPE degeneration (Table 1, p.6; p.6, para.[0078]). Gale et al. teaches that the HMG-CoA reductase inhibitor may be administered in any suitable manner, including topically (p.9, para.[0117]). Gale et al. teaches that topically administered pharmaceutical compositions include solutions or suspensions, and that typical pharmaceutically acceptable carriers for this purpose include, e.g., water, mixtures of water and water-miscible solvents such as lower alkanols or vegetable oils, and water soluble ophthalmologically acceptable non-toxic polymers (such as cellulose derivatives, e.g., methyl cellulose) (p.10, para.[0126]). 
Lloyd evidences that the volume of a standard eye drop is 0.05 mL (p.1). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the ApoA-I mimetic peptide 4F (or its specific L-4F, D-4F or reverse forms thereof) therapy for the treatment of AMD of the ‘339 or ‘303 claims with atorvastatin for topical ocular application in the treatment of AMD as taught by Sharif because each was prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966). 
Using the 1% (w/v) topical ocular suspension exemplified by Sharif:
(i) 1% (w/v) atorvastatin is equivalent to 1 g atorvastatin per 100 mL of suspension;
(ii) [(1 g atorvastatin)/100 mL suspension] * (1 mL suspension) = 0.01 g atorvastatin/1 mL suspension;
(iii) [(0.01 g atorvastatin)/1 mL suspension] * (1000 mg/1 g) = 10 mg atorvastatin/1 mL suspension; and
(iv) (10 mg atorvastatin/1 mL suspension) * (0.05 mL per eye drop, as evidenced by Lloyd) = 0.5 mg atorvastatin administered per eye drop.
The dose of 0.5 mg atorvastatin per eye drop is equivalent to 500 g atorvastatin per eye drop [(0.5 mg atorvastatin/eye drop) * (1000 g/1 mg) = 500 g atorvastatin/eye drop], thereby meeting Applicant’s limitation directed to local administration of the atorvastatin in a dose of 500 g per administration in instant claim 6.
Sharif teaches that the topical formulations are administered as 1 or 2 drops to the surface of the eye 1-4 times per day, as discussed above. Therefore, at minimum, Sharif suggests the topical application of one drop to the surface of the eye once daily, which is equivalent to:
(0.5 mg atorvastatin per eye drop) * (1 eye drop/day) = 0.5 mg atorvastatin per day.

Applicant fails to expressly define what constitutes “the entire treatment with the statin” as recited in instant claim 9. As such, administration of 15 mg total atorvastatin over a 1 month period, or 90 mg total atorvastatin over a 6 month period, is understood to meet Applicant’s instant claim 9. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in preparing this combination product of the ApoA-I mimetic peptide 4F (or its specific L-4F, D-4F or reverse forms thereof) and atorvastatin therapy of the ‘339 or ‘303 claims in view of Sharif into an eye drop form for local application because each of ‘339 or ‘303 specify direct local application to the eye, and Sharif and Gale clearly document the use of topical eye drops as a suitable means for treating eyes afflicted by AMD. The skilled artisan would have found it prima facie obvious to employ a local manner of administration to administer the active agents directly to the affected ocular tissues, and would have specifically employed an eye drop formulation thereof, which is a facile method of application for self-administration by the subject in need thereof. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the ApoA-I mimetic peptide 4F (or its specific L-4F, D-4F or reverse forms thereof) and atorvastatin therapy of the ‘339 or ‘303 claims in view of Sharif to a subject with AMD for treating the same over a period of about 6-12 months, 12-18 months, 18-24 months, 2-3 years or longer because the skilled artisan would have recognized the chronic nature of such condition and its potential to worsen over time without therapeutic intervention to inhibit progression of the disease. The skilled artisan, therefore, would have found it prima facie obvious to continue administration of this combination therapy virtually indefinitely, for the duration of the patient’s remaining 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in administering the ApoA-I mimetic peptide 4F (or its specific L-4F, D-4F or reverse forms thereof) and atorvastatin therapy of the ‘339 or ‘303 claims in view of Sharif to a subject with early stage AMD because Gale et al. teaches the administration of a statin therapy, such as atorvastatin, for the effective treatment of early stage AMD. The skilled artisan would have been motivated to do so because Gale et al. teaches that atorvastatin therapy was effective to prevent (or to prevent further) vision loss by reducing or eliminating progression of small drusen to large drusen and small drusen to confluent drusen, thereby mitigating progression of macular degeneration and vision loss associated with later stages of the disease in the AMD patient. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ApoA-I mimetic peptide 4F (or its specific L-4F, D-4F or reverse forms thereof) and atorvastatin therapy of the ‘339 or ‘303 claims in view of Sharif to treat early stage AMD to inhibit progression of the disease and to mitigate symptoms and vision loss associated with the same.
This is a provisional nonstatutory double patenting rejection. 

6.	Claims 1-2, 4-10, 14, 17, 20 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 10 of U.S. Patent No. 10,905,770 B2 in view of Sharif (U.S. Patent Application Publication No. 2006/0121039 A1; 2006), one of either Schwartz et al. (U.S. Patent Application Publication No. 2004/0266663 A1; 2004) or Querques et al. (“Treatment of Dry Age-Related Macular Degeneration”, Ophthalmic Res, 2014; 52:107-115), and Gale et al. (U.S. Patent Application Publication No. 2003/0065020 A1; 2003), citing to Lloyd (“How Many Drops Are in That Eyedrop Bottle?”, WebMD, Published Online September 28, 2007) as evidence.
‘770 recites a transepithelial, transmembrane or transmucosal drug-delivery system comprising a therapeutic agent and a cell-penetrating peptide, wherein the drug delivery system is capable of delivering the therapeutic agent into the eye, and further wherein the therapeutic agent is a small 
In the ‘770 disclosure, the patentee defines the statin as, e.g., atorvastatin (col.51, l.27-36). 
‘770 differs from the instant claims only insofar as it does not explicitly teach (i) the combination of atorvastatin with an agent that preserves or improves the health of the endothelium and/or the blood flow of the vascular system of the eye for the treatment of AMD via local administration, particularly via eye drop (claims 1-2, 4-5, 35), (ii) local administration of atorvastatin in the recited amounts (claims 6-9), (iii) treatment for about 6-12 months, 12-18 months, 18-24 months, 2-3 years or longer (claim 17), or (iv) administration in the early stage of AMD (claim 20). 
Sharif teaches a method for treating AMD by sequestering and/or degrading amyloid proteins and/or drusen in ocular tissue in the back of the eye, specifically the Bruch’s membrane, outer retina, macula and sub-retinal space (p.1, para.[0009]). Sharif teaches that the agent for use in this method is preferably a small molecule compound, including a statin, e.g., atorvastatin (p.2, para.[0010]-[0011]; p.3, para.[0020]). Sharif teaches that the compound is incorporated into an ophthalmic formulation for delivery to the eye, e.g., topically (p.3, para.[0024]). Sharif teaches that the compound may be combined with ophthalmologically acceptable preservatives, surfactants, viscosity enhancers, penetration enhancers, buffers, sodium chloride, and water to form an aqueous, sterile ophthalmic suspension or solution (p.3, para.[0024]). Sharif teaches that the topical ophthalmic suspension or solution has a pH of about 4-8, and that the compound is normally contained in the formulation in an amount of 0.01-5% by weight, most preferably in an amount of 0.1-1.0% by weight (p.3, para.[0025]). Sharif teaches that topical application of 1-2 drops of the formulation delivered to the surface of the eye 1-4 times per day would be suitable according to the discretion of a skilled clinician (p.3, para.[0025]). Sharif exemplifies a 1% suspension for topical ocular application of an amyloid or drusen production inhibitor, which contains 1% w/v of the amyloid or drusen inhibitor, as well as a viscosity modifier (0.5% w/v; hydroxypropyl methylcellulose), a buffering agent (0.2% w/v; dibasic sodium phosphate), a tonicity agent (0.75% w/v; sodium chloride), a 
Schwartz et al. teaches a method of treating AMD by regulating pathogenic mechanisms similar to atherosclerosis by administering an ApoA-I mimetic peptide to reduce the lipid content of the RPE and/or Bruch’s membrane by increasing reverse cholesterol transport (abstract; p.1, para.[0002]; p.2, para.[0013]-[0014]; p.2, para.[0016]-p.4, para.[0018]; p.4, para.[0056]). Schwartz et al. teaches that the ApoA-I mimetic peptide is of SEQ ID NO:15 and/or SEQ ID NO:16, and may be comprised of L-amino acids or D-amino acids (p.4, para.[0056]), wherein the ApoA-I mimetic peptide of SEQ ID NO:16 is the ApoA-I mimetic peptide 4F, which has the sequence Ac-D-W-F-K-A-F-Y-D-K-V-A-E-K-F-K-E-A-F-NH2 (p.15-16, para.[0187]). Schwartz et al. teaches that the administration of the ApoA-I mimetic peptide may be performed using any common route so long as ocular tissue is targeted, further suggesting that topical applications using eye drops may be used (which constitutes a form of “local” administration; p.6, para.[0075], p.7, para.[0089], p.7-8, para.[0092]).
Querques et al. teaches that choroidal blood flow decreases with age due to a decrease in choriocapillaris diameter and density, and that decreased choroidal blood flow correlates positively with increased risk of choroidal neovascularization (col.2, para.3, p.111). Querques et al. teaches that administration of vasodilators may be used to improve choroidal blood flow in AMD and delay progression to non-exudative and exudative manifestations that occur in late AMD (col.2, para.3, p.111). Querques et al. teaches that topical administration of MC-1101 eye drops was safe and well-tolerated in human subjects, and was effective to increase choroidal blood volume and velocity in treated AMD eyes by increasing choroidal blood flow via nitric oxide generation to induce vasodilation (col.2, para.3, p.111-col.1, para.1, p.112).
Gale et al. teaches a method of treating AMD in a patient comprising administering to the patient an HMG-CoA reductase inhibitor, wherein the HMG-CoA reductase inhibitor is preferably a statin, more preferably a statin such as, e.g., atorvastatin (commercially available as LIPITOR) (p.1, para.[0008], p.1, para.[0012]; p.2, para.[0021]; p.8, para.[0104]-[0105]). Gale et al. teaches that, preferably, the AMD to be 
Lloyd evidences that the volume of a standard eye drop is 0.05 mL (p.1). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the atorvastatin composition of the ‘770 claims with either the ApoA-I mimetic peptide of Schwartz et al. or the MC-1101 of Querques et al.1 to treat AMD in a subject in need thereof via local administration because each was known to have efficacy in the treatment of AMD, particularly when topically administered via eye drop, as documented by Sharif and either Schwartz et al. or Querques et al. The skilled artisan would have been motivated to make such combination because the shared efficacy of the individual components would have been reasonably expected to provide, at minimum, additive (if not synergistic) AMD-treating effects when combined. MPEP prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in preparing this combination product of atorvastatin with either ApoA-I mimetic peptide or MC-1101 of the ‘770 claims in view of Sharif with either Schwartz or Querques into an eye drop form for local application because Sharif, Schwartz or Querques, and Gale clearly document the use of topical eye drops as a suitable means for treating eyes afflicted by AMD. The skilled artisan would have found it prima facie obvious to employ a local manner of administration to administer the active agents directly to the affected ocular tissues, and would have specifically employed an eye drop formulation thereof, which is a facile method of application for self-administration by the subject in need thereof. 
Using the 1% (w/v) topical ocular suspension exemplified by Sharif:
(i) 1% (w/v) atorvastatin is equivalent to 1 g atorvastatin per 100 mL of suspension;
(ii) [(1 g atorvastatin)/100 mL suspension] * (1 mL suspension) = 0.01 g atorvastatin/1 mL suspension;
(iii) [(0.01 g atorvastatin)/1 mL suspension] * (1000 mg/1 g) = 10 mg atorvastatin/1 mL suspension; and
(iv) (10 mg atorvastatin/1 mL suspension) * (0.05 mL per eye drop, as evidenced by Lloyd) = 0.5 mg atorvastatin administered per eye drop.
The dose of 0.5 mg atorvastatin per eye drop is equivalent to 500 g atorvastatin per eye drop [(0.5 mg atorvastatin/eye drop) * (1000 g/1 mg) = 500 g atorvastatin/eye drop], thereby meeting g per administration in instant claim 6.
Sharif teaches that the topical formulations are administered as 1 or 2 drops to the surface of the eye 1-4 times per day, as discussed above. Therefore, at minimum, Sharif suggests the topical application of one drop to the surface of the eye once daily, which is equivalent to:
(0.5 mg atorvastatin per eye drop) * (1 eye drop/day) = 0.5 mg atorvastatin per day.
Accordingly: (a) local administration of the eye drop in this manner over a period of one month (30 days) would be equivalent to 15 mg total atorvastatin administered over a period of about 1 month [(0.5 mg atorvastatin/day) * 30 days = 15 mg], thereby meeting the limitations of Applicant’s claim 7; and (b) local administration of the eye drop in this manner over a period of about 6 months (180 days, using 30 days per month) would be equivalent to 90 mg total atorvastatin administered over a period of about 6 months [(0.5 mg atorvastatin/day) * 180 days = 90 mg], thereby meeting the limitations of Applicant’s instant claim 8. 
Applicant fails to expressly define what constitutes “the entire treatment with the statin” as recited in instant claim 9. As such, administration of 15 mg total atorvastatin over a 1 month period, or 90 mg total atorvastatin over a 6 month period, is understood to meet Applicant’s instant claim 9. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering this combination atorvastatin and either ApoA-I mimetic peptide or MC-1101 therapy of the ‘770 claims in view of Sharif and either Schwartz or Querques to a subject with AMD for treating the same over a period of about 6-12 months, 12-18 months, 18-24 months, 2-3 years or longer because the skilled artisan would have recognized the chronic nature of such condition and its potential to worsen over time without therapeutic intervention to inhibit progression of the disease. The skilled artisan, therefore, would have found it prima facie obvious to continue administration of the combination therapy virtually indefinitely, for the duration of the patient’s remaining life, in order to inhibit progression of AMD and mitigate the degeneration associated with disease progression, as well as to delay development of later stages of AMD that ultimately lead to vision loss. 
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘770 product to combine atorvastatin and Schwartz’s ApoA-I mimetic peptide or Querques’ MC-1101 therapy to treat early stage AMD to inhibit progression of the disease and to mitigate symptoms and vision loss associated with the same.
This is a non-provisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1, 2, 4-10, 14, 17, 20 and 35 is proper.
Claims 11, 13, 18-19, 22 and 36-39 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 22, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At p.135, para.4 of the as-filed specification, Applicant defines “agents that maintain or improve the health of the endothelium and/or the blood flow of the vascular system of the eye” as including, e.g., “an agent that inhibits endothelial inflammatory and/or oxidative events (e.g., an apoA-I mimetic such as Rev-D-4F), or an agent that improves choroidal or retinal blood flow (e.g., MC-1101)”.
        Accordingly, the ApoA-I mimetic peptide of Schwartz et al. or the MC-1101 vasodilator of Querques et al. constitute agents that “preserve[s] or improve[s] the health of the endothelium and/or the blood flow of the vascular system of the eye” as provided for in newly amended claim 1.